ORDER
PER CURIAM.
Kevin Straub appeals from the judgment of the circuit court denying his Rule *89329.15 motion for post-conviction relief after a hearing. We affirmed his conviction for possession of a controlled substance on the premises of a correctional institution on direct appeal. State v. Straub, 97 S.W.3d 537 (Mo.App. E.D.2003). He now argues on appeal that his trial counsel was ineffective for failing to inform him that it was ultimately his decision to testify at trial.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).